Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 1 of 10 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
 3 Phoenix, AZ 85018
   Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7 Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9 Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Elizabeth Ashley Davis a.k.a Elisabeth A. Davis
13
                      IN THE UNITED STATES DISTRICT COURT
14
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                SOUTHERN DIVISION
16
   Elizabeth Ashley Davis a.k.a                  Case No.:
17 Elisabeth A. Davis,
18
                  Plaintiff,
19
                                                 COMPLAINT
20        vs.
21
   Trans Union, LLC; and                         JURY TRIAL DEMAND
22 American Honda Finance Corporation,
23
                   Defendant.
24
25
          NOW COMES THE PLAINTIFF, ELIZABETH ASHLEY DAVIS A.K.A.
26
27 ELISABETH A. DAVIS, BY AND THROUGH COUNSEL, TRINETTE G. KENT,
28
                                             1
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 2 of 10 Page ID #:2



 1 and for her Complaint against the Defendants, Trans Union, LLC and American Honda
 2
   Finance Corporation, pleads as follows:
 3
 4                                   JURISDICTION
 5     1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 6
       2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 7
 8        Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
 9
                                           VENUE
10
11     3. The transactions and occurrences which give rise to this action occurred in the

12        city and county of Orange, California.
13
       4. Venue is proper in the Central District of California.
14
15                                        PARTIES
16     5. Plaintiff is a natural person residing in the city and county of Orange, State of
17
          California.
18
19     6. The Defendants to this lawsuit are:
20
             a. Trans Union, LLC ("Trans Union") is a foreign limited liability company
21
                that conducts business in the State of California; and
22
23           b. American Honda Finance Corporation ("American Honda") is a domestic
24
                corporation that conducts business in the State of California.
25
26
27
28
                                                2
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 3 of 10 Page ID #:3



 1                              GENERAL ALLEGATIONS
 2
       7. American Honda is inaccurately reporting its tradeline ("False Tradeline") on an
 3
 4        account opened April 2017 with an erroneous status of “30-59 Days Late” on
 5        Plaintiff's Trans Union credit disclosure.
 6
       8. The information in the False Tradeline is false and would tend to mislead any
 7
 8        user of Plaintiff’s credit report, as the account reflected by the False Tradeline
 9
          was paid by Plaintiff.
10
11     9. The False Tradeline should be reported by American Honda with a payment

12        status of “Paid and Closed.” This type of reporting gives the user of the report a
13
          far different and better impression of Plaintiff, her character, and her desire to
14
15        handle her financial obligations responsibly.
16     10. On December 10, 2020, Plaintiff obtained her Trans Union credit disclosure
17
          and noticed the False Tradeline reporting with an erroneous status.
18
19     11. On or about February 26, 2021, Credit Repair Lawyers of America, acting on
20
          behalf of Plaintiff, submitted a letter to Trans Union, disputing the
21
          False Tradeline. In her dispute letter, Plaintiff explained that she satisfied the
22
23        debt. She attached a letter from Honda, confirming the same. Plaintiff asked
24
          Trans Union to delete the incorrect payment status and replace it with “Paid and
25
26        Closed.”
27     12. Trans Union forwarded Plaintiff’s consumer dispute to America Honda.
28
                                               3
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 4 of 10 Page ID #:4



 1     13. American Honda received Plaintiff’s consumer dispute from Trans Union.
 2
       14. On May 24, 2021, Plaintiff obtained her Trans Union credit disclosure, which
 3
 4        showed that American Honda failed or refused to correct the False Tradeline as
 5        “Paid and Closed.”
 6
       15. The False Tradeline is wrong, and it does not properly reflect Plaintiff’s account
 7
 8         with American Honda. The False Tradeline is misleading to any user of her
 9
           credit report who sees the tradeline or who obtains her credit score that is based
10
11         on this tradeline.

12     16. As a direct and proximate cause of Defendants’ negligent and/or willful failure
13
           to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff
14
15         has suffered credit and emotional damages. Plaintiff has also experienced undue
16         stress, embarrassment, humiliation, and anxiety due to Defendants’ failure to
17
           correct the errors in her credit file or improve her financial situation by obtaining
18
19         new or more favorable credit terms as a result of Defendants’ violations of the
20
           FCRA.
21
                                             COUNT I
22
23     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
24               AMERICAN HONDA FINANCE CORPORATION

25     17. Plaintiff realleges the above paragraphs as if recited verbatim.
26
27
28
                                                 4
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 5 of 10 Page ID #:5



 1     18. After being informed by Trans Union of Plaintiff’s consumer dispute of the False
 2
           Tradeline, American Honda negligently failed to conduct a proper investigation
 3
 4         of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 5     19. American Honda negligently failed to review all relevant information available
 6
           to it and provided by Trans Union in conducting its reinvestigation as required
 7
 8         by 15 USC 1681s-2(b) and failed to direct Trans Union to delete the incorrect
 9
           payment status of "30-59 Days Late" and replace it with "Paid and Closed."
10
11     20. The False Tradeline is inaccurate and creating a misleading impression on

12         Plaintiff’s consumer credit file with Trans Union to which it is reporting such
13
           tradeline.
14
15     21. As a direct and proximate cause of American Honda's negligent failure to
16         perform its duties under the FCRA, Plaintiff has suffered damages, mental
17
           anguish, suffering, humiliation, and embarrassment.
18
19     22. American Honda is liable to Plaintiff by reason of its violations of the FCRA in
20
           an amount to be determined by the trier of fact together with reasonable
21
           attorneys’ fees pursuant to 15 USC 1681o.
22
23     23. Plaintiff has a private right of action to assert claims against American Honda
24
           arising under 15 USC 1681s-2(b).
25
26
27
28
                                              5
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 6 of 10 Page ID #:6



 1         WHEREFORE, PLAINTIFF PRAYS that this Court grant her a judgment
 2
     against American Honda for damages, costs, interest, and attorneys’ fees.
 3
 4                                           COUNT II
 5        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 6                 AMERICAN HONDA FINANCE CORPORATION
 7
        24. Plaintiff realleges the above paragraphs as if recited verbatim.
 8
        25. After being informed by Trans Union that Plaintiff disputed the accuracy of the
 9
10          information it was providing, American Honda willfully failed to conduct a
11
            proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct Trans
12
13          Union to delete the incorrect payment status of "30-59 Days Late" and replace

14          it with "Paid and Closed."
15
        26. American Honda willfully failed to review all relevant information available to
16
17          it and provided by Trans Union as required by 15 USC 1681s-2(b).
18      27. As a direct and proximate cause of American Honda's willful failure to perform
19
            its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
20
21          suffering, humiliation, and embarrassment.
22
        28. American Honda is liable to Plaintiff for either statutory damages or actual
23
24          damages that she has sustained by reason of its violations of the FCRA in an

25          amount to be determined by the trier of fact, together with an award of punitive
26
            damages in the amount to be determined by the trier of fact, as well as for
27
28
                                                 6
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 7 of 10 Page ID #:7



 1         reasonable attorneys’ fees and she may recover therefore pursuant to 15 USC
 2
           1681n.
 3
 4        WHEREFORE, PLAINTIFF PRAYS that this Court grant her a judgment
 5 against American Honda for the greater of statutory or actual damages, plus punitive
 6
   damages, along with costs, interest, and attorneys’ fees.
 7
 8                                       COUNT III
 9
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
10                        BY TRANS UNION
11
       29.Plaintiff realleges the above paragraphs as if recited verbatim.
12
13     30.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

14        published, and otherwise reproduced consumer reports regarding Plaintiff as that
15
          term is defined in 15 USC 1681a.
16
17     31.Such reports contained information about Plaintiff that were false, misleading,
18        and inaccurate.
19
       32.Trans Union negligently failed to maintain and/or follow reasonable procedures
20
21        to assure maximum possible accuracy of the information it reported to one or
22
          more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
23
24     33. After receiving Plaintiff’s consumer dispute to the False Tradeline, Trans Union

25        negligently failed to conduct a reasonable reinvestigation as required by 15
26
          U.S.C. 1681i.
27
28
                                               7
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 8 of 10 Page ID #:8



 1     34.As a direct and proximate cause of Trans Union’s negligent failure to perform its
 2
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 3
 4         and suffering, humiliation, and embarrassment.
 5     35.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an
 6
           amount to be determined by the trier of fact together with her reasonable
 7
 8         attorneys’ fees pursuant to 15 USC 1681o.
 9
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Trans Union for actual damages, costs, interest, and attorneys’ fees.
12                                        COUNT IV
13
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
14                         BY TRANS UNION
15
       36.Plaintiff realleges the above paragraphs as if recited verbatim.
16
17     37.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
18         published, and otherwise reproduced consumer reports regarding Plaintiff as that
19
           term is defined in 15 USC 1681a.
20
21     38.Such reports contained information about Plaintiff that were false, misleading,
22
           and inaccurate.
23
24     39.Trans Union willfully failed to maintain and/or follow reasonable procedures to

25         assure maximum possible accuracy of the information that it reported to one or
26
           more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
27
28
                                                8
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 9 of 10 Page ID #:9



 1     40. After receiving Plaintiff’s consumer dispute to the False Tradeline, Trans Union
 2
          willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 3
 4        1681i.
 5     41.As a direct and proximate cause of Trans Union’s willful failure to perform its
 6
          duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 7
 8        and suffering, humiliation, and embarrassment.
 9
       42.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an
10
11        amount to be determined by the trier of fact together with her reasonable

12        attorneys’ fees pursuant to 15 USC 1681n.
13
          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
14
15 against Trans Union for the greater of statutory or actual damages, plus punitive
16 damages along with costs, interest, and reasonable attorneys’ fees.
17
                                     JURY DEMAND
18
19        Plaintiff hereby demands a trial by Jury.
20
21
     DATED: June 23, 2021
22
23
24                                            By: /s/ Trinette G. Kent
                                              Trinette G. Kent
25                                            Attorneys for Plaintiff,
26                                            Elizabeth Ashley Davis a.k.a
                                              Elisabeth A. Davis
27
28
                                               9
Case 8:21-cv-01093-JLS-ADS Document 1 Filed 06/23/21 Page 10 of 10 Page ID #:10
